Exhibit NEWS RELEASE Lorus Therapeutics Reports Third Quarter Results for Fiscal Year 2009 TORONTO, CANADA - April 13, 2009- Lorus Therapeutics Inc. (Lorus), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three and nine months ended February 28, 2009.Unless specified otherwise, all amounts are in Canadian dollars. FINANCIAL RESULTS Our loss from operations for the three months ended February 28, 2009 decreased to $2.5 million ($0.01 per share) compared to $3.8 million ($0.02 per share) for the three months ended February 29, 2008. Our loss from operations for the nine months ended February 28, 2009 decreased to $7.4 million ($0.03 per share) compared to $9.0 million ($0.04 per share) for the nine months ended February 29, 2008. During the nine months ended February 28, 2009 the Company recorded a gain on sale of shares related to the Arrangement (described below) of $450 thousand, which resulted in a net loss and other comprehensive loss of $7.0 million ($0.03 per share).During the nine month period ended February 28, 2008, the Company realized a gain on the sale of the shares related to the Arrangement in the amount of $6.3 million resulting in net loss and other comprehensive loss for the period of $2.7 million ($0.01 per share). The decrease in loss from operations for the three months ended February 28, 2009 compared with the same period last year is due primarily to reduced research and development spending of $1.2 million, resulting from the completion of toxicity studies ongoing in Q3 2008 and lower drug manufacturing costs as well as lower stock based compensation costs of $106 thousand due to one time option grants in the third quarter of 2008 compared with no grants in the third quarter of The decrease in net loss from operations for the nine months ended February 28, 2009 compared with the same period last year is due primarily to lower research and development costs of $1.3 million resulting from less spending on GLP-toxicity studies as well as drug manufacturing costs, lower general and administrative costs of $119 thousand due to reduced legal costs as well as lower stock based compensation costs of $182 thousand due to one time option grants in the third quarter of 2008 whereas there were no grants in the third quarter of 2009, and option modification costs incurred in the second quarter of 2008 offset by lower interest income of $217 thousand due to lower cash and investment balances and lower prime rates of interest. Research and development expenses totaled $1.0 million in the three-month period ended February 28, 2009 compared to $2.2 million during the same period last year and decreased to $2.9 million from $4.3 million in the nine month period ended February 28, 2009 as compared to the same period in fiscal The decrease in spending during the three months ended February 28, 2009 compared with the prior year is due to GLP-toxicity studies for both our LOR-2040 bladder cancer and
